Citation Nr: 0732199	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-17 912	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to death pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
November 1945.  He died in January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In a June 2006 written statement, the appellant's appointed 
representative clarified that the appellant understood that 
she is not entitled to either Dependency and Indemnity 
Compensation (DIC) nor accrued benefits, and that her claim 
was a claim for pension benefits only.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran and the appellant were married in April 1993.

2.  The veteran and the appellant were divorced by state 
court decree in December 2002.

3.  The veteran died in January 2003.

4.  There is no evidence of public declaration prior to the 
veteran's death that the veteran and appellant had remained 
husband and wife despite the divorce decree.  


CONCLUSION OF LAW

The criteria for eligibility for VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101, 1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.17, 3.50, 3.52, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
March 2006.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
appellant, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
appellant's behalf.  The RO specifically requested that the 
appellant submit any evidence she had pertaining to her 
claim.  The RO also provided a statement of the case (SOC) 
reporting the results of its review of issue on appeal and 
the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained and/or 
associated with the case file the information necessary to 
adjudicate the claim.  In this regard, the Board notes that 
the appellant was provided a VA Form 21-4170, Statement of 
Marital Relationship, which she was asked to complete and 
return to assist in establishing her claimed common law 
marriage.  The appellant was also provided a VA Form 21-4171, 
Supporting Statement Regarding Marriage, which the appellant 
was asked to have two acquaintances complete and return to 
assist in establishing a claimed common law marriage.  
Neither of these forms was returned to the RO.  VA has no 
duty to inform or assist that was unmet.

VA pays pension for non-service-connected disability or death 
to the surviving spouse of a veteran of a period of war who 
met the service requirements prescribed in section 1521(j) of 
title 38, U.S. Code, or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability.  38 U.S.C.A. § 1541.  
The evidence of record reveals that the veteran served during 
a period of war and met the service requirements prescribed 
in 38 U.S.C.A. § 1521(j).  The appellant, however, is not the 
surviving spouse as defined by VA regulation, and therefore 
is not eligible for the pension benefit for which she has 
applied.  

The term "surviving spouse," except as provided in 38 C.F.R. 
§ 3.52, means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
(2007), and who was the spouse of the veteran at the time of 
the veteran's death. 38 C.F.R. § 3.50(b) (2007).  The 
surviving spouse of a veteran must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse. 38 C.F.R. § 3.50(b)(1) 
(2007).  Finally, a surviving spouse of a veteran must not 
have remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held herself out openly to the public to be 
the spouse of such other person. 38 C.F.R. § 3.50(b)(2).

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).  A valid 
marriage may be established by various types of documentary 
evidence together with the claimant's certified statement 
concerning the date, place and circumstances of dissolution 
of any prior marriage, provided that such facts, if they were 
to be corroborated by the evidence, would warrant acceptance 
of the marriage as valid.  38 C.F.R. § 3.205(a) (2004). In 
certain cases, not applicable to this case, an individual may 
be recognized as a surviving spouse of the veteran despite an 
invalid marriage where an attempted marriage of a claimant to 
the veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid. 38 C.F.R. § 3.52 
(2004).  

In jurisdictions where marriages other than by ceremony are 
recognized the affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married and whether they were generally 
accepted as such in the communities in which they lived.  
38 C.F.R. § 3.205(a)(6) (2007).  

The record shows that the appellant was married to the 
veteran in April 1993.  The record also shows that the 
appellant and the veteran were divorced in December 2002, 
days before the veteran's death in early January 2003.  The 
divorce decree stated that there had been a breakdown of the 
marital relationship to the extent that the legitimate 
objects of matrimony have been destroyed and there remained 
no reasonable likelihood that the marriage could be 
preserved, and that all conciliation proceedings should be, 
and were, waived by the court.  The decree ordered that the 
marital relationship that had existed between the parties was 
set aside and each of the parties were restored to "the full 
privileges and immunities of a single person."  The divorce 
decree also restored the appellant's former married name, 
that earlier marriage having been dissolved by a divorce 
decree dated in April 1978.  

In written argument from the appellant, she averred that she 
had been the veteran's primary care giver until his 
Alzheimer's disease progressed to the point that she was 
unable to care for him and he had to be institutionalized in 
a nursing home.  Thereafter the appellant divorced the 
veteran, owing, she contends, to financial reasons only.  She 
contends that she and the veteran still considered themselves 
as being married in a common law marital relationship.  A 
March 2006 written statement from the appellant's daughter 
(the veteran's step-daughter) supports the appellant's 
contention, stating that, to this day, the appellant still 
claims to be the veteran's spouse.  

In a letter dated in August 2004, and attorney who had 
represented the appellant in her divorce proceeding stated 
that from personal knowledge he knew that the reason for the 
appellant's divorce from the veteran was for financial 
reasons and Title XIX and Medicaid benefits.  The attorney 
stated that, at the time of the divorce, the veteran was for 
all practical purposes legally incompetent and was residing 
in a nursing home.  The attorney indicated that he and the 
appellant had received some advice from the Department of 
Human Services that if the appellant got a divorce, the 
veteran would have immediate Title XIX coverage without 
"wiping out" the appellant's assets.  

VA regulations define "marriage" as a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).  The 
appellant and the veteran resided in the state of Iowa at the 
time that the appellant contends the common law marriage 
began.  Accordingly, the validity of the claimed common law 
marriage must be determined by application of Iowa law.  

Iowa case law provides that there are three elements 
requisite to a common law marriage:  (1) intent and agreement 
by both parties to be married; (2) continuous cohabitation; 
and (3) public declaration that the parties are husband and 
wife.  In re Marriage of Winegard, 278 N.W.2d 505, 510 (Iowa 
1979) (citing In re Estate of Fisher, 176 N.W.2d 801, 805 
(Iowa 1970)).  Iowa law moreover holds that the burden of 
proof lies on the party asserting its existence, and that 
such a claim of marriage is to be regarded with suspicion 
because there is no public policy in Iowa favoring common law 
marriage.  In re Marriage of Reed, 226 N.W.2d 795, 796 (Iowa 
1975).  

As noted, because there is no public policy in Iowa favoring 
common law marriage, Iowa law holds that the burden of proof 
lies on the party asserting the existence of a common law 
marriage.  Here, the appellant has not provided the proof 
required by Iowa law to demonstrate that a common law 
marriage existed between her and the veteran.  First, the 
evidence of record does not demonstrate that there was intent 
and agreement by both parties to be married.  While the 
appellant has clearly stated that it was her intent to be in 
a common law marriage, there is no evidence that that was the 
veteran's intent.  As the appellant's divorce attorney stated 
in his August 2003 letter, at the time of the divorce the 
veteran was for all practical purposes legally incompetent.  

As to the second requirement of Iowa law, cohabitation, even 
though the appellant and the veteran lived apart because of 
his being in a nursing home, cohabitation is conceded in 
accordance with 38 C.F.R. § 3.53(b).  

Turning to the third requirement of Iowa law, the Board notes 
that there is not in evidence any public declaration that the 
parties were husband and wife during the period of claimed 
common law marriage.  As noted, the appellant did not return 
a completed VA Form 21-4170, Statement of Marital 
Relationship, which she was asked to complete and return to 
assist in establishing her claimed common law marriage.  The 
appellant also did not cause to have completed and returned a 
VA Form 21-4171, Supporting Statement Regarding Marriage, 
which she was asked to have two acquaintances complete and 
return to assist in establishing the claimed common law 
marriage.  The Board acknowledges the written statement by 
the appellant's daughter that the appellant still claims to 
be the veteran's spouse.  However, the Board finds that a 
private averment by the appellant's daughter does not rise to 
the level of a public declaration as contemplated by law.  
Moreover, the appellant's assertion that she holds herself 
out to be the veteran's spouse is belied by the fact that she 
chose to revert to her former married name at the time of her 
divorce from the veteran rather than retain his name.  The 
effect of the December 2002 decree was to terminate the 
marriage in accordance with the law of the jurisdiction where 
the appellant resided.  By securing the divorce, which is a 
public act intended to represent to the world the dissolution 
of marriage, the appellant clearly held herself out as no 
longer married.  No matter what her motive for doing so, she 
made this public declaration, which the Board finds has not 
been contradicted by the evidence.  As noted above, the state 
law views a claim of common law marriage with suspicion.  The 
Board notes that evidence has not been received to overcome 
what is clearly shown by the record, namely that the marriage 
between the veteran and appellant was dissolved under state 
law and this was done upon the petition of the appellant 
herself.  A marriage between the two therefore did not 
continue until the veteran's death.  38 C.F.R. § 3.205(a)(6) 
(2007).  The appellant is not a surviving spouse as defined 
by VA law.  38 U.S.C.A. § 101(3).  Entitlement to death 
pension benefits is consequently not warranted.


ORDER

Entitlement to death pension benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


